DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive. 
	On pages 4-5 of the amendment, Applicant argued that Morigami does not disclose or even teach away from segmenting a frame of image into two non-overlapping areas; in addition, Applicant stated that paragraph 0432 of Morigami teaches overlapped base layer with non-base layer.
	However, the Examiner respectfully disagrees.  Nowhere in Morigami the word “overlap” is found; in addition, paragraph 0432 of Morigami teaches “An example of such a layered image is an image layered according to spatial resolution (also referred to as spatial resolution scalability) (spatial scalability). In a layered image having spatial resolution scalability, the image resolution differs from layer to layer. For example, the layer of an image with the lowest spatial resolution is a base layer, and the layer of an image with a higher resolution than the base layer is a non-base layer (enhancement layer),” emphasis added.  It is clear from paragraph 0432 that each image layer contains data with different quality, one with lower quality image data and the other has higher quality of image data; therefore, both base layer and enhancement layer contain image data different from each other, which means does non-overlapping image data.  Furthermore, as shown in fig. 34, the base layer and non-base layers are not overlapped.  In addition, from paragraphs 0426-0427, an image is layered into two layers, which are a base layer and a non-base layer (also referred to as an enhancement layer), an image of a lower quality than the original image can be obtained only by data of the base layer, which means that base layer contains lower quality image data, and the original image (that is, a high-quality image) can be obtained by combining the data of the base layer and the data of the non-base layer, which means that the enhancement layer contains higher quality image data that are different from the lower quality image data of the base layer; therefore, base layer image data and non-base layer image data does not overlap each other. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1 and 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is unclear where the limitation “the second area not overlapping with the first area” is taught in the specification as-originally filed.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morigami et al. (US 2015/0043637) hereinafter “Morigami”.
As per claim 1, Morigami discloses a method for providing a cloud streaming service (paragraph 0459), comprising: 
segmenting a frame of images to be provided through cloud streaming into a first area in which video is playing or in which motion is present and a second area other than the first area (paragraph 0425, one image is divided into multiple images (layers) on the basis of a predetermined parameter having a scalability function.  It is clear that the one image is divided into at least a first layered image, such as base layer, and a second layered image, such as enhancement layer, as taught in paragraph 0426, wherein the base layer contains moving images as taught in paragraph 0427), the second area not overlapping with the first area (as shown in fig. 34, the base layer and non-base layers are not overlapped. From paragraphs 0426-0427, an image is layered into two layers, which are a base layer and a non-base layer (also referred to as an enhancement layer), an image of a lower quality than the original image can be obtained only by data of the base layer, which means that base layer contains lower quality image data, and the original image (that is, a high-quality image) can be obtained by combining the data of the base layer and the data of the non-base layer, which means that the enhancement layer contains higher quality image data that are different from the lower quality image data of the base layer; therefore, base layer image data and non-base layer image data does not overlap each other); 
generating a first elementary stream by encoding (Fig. 32; output of encoder 601) each of first basic coding units of the first area (paragraph 0424, With the progressive image encoding (scalable coding), images are layered in multiple layers and encoded in units of the layers) using one of a plurality of modes (paragraph 0137, The mode selector 115 then selects a prediction method in which the cost function value is smaller from the intra prediction and the inter prediction); 
generating a second elementary stream by encoding (Fig. 32; output of encoder 602) each of second basic coding units of the second area (paragraph 0424, With the progressive image encoding (scalable coding), images are layered in multiple layers and encoded in units of the layers) in a single mode (paragraph 0137, The mode selector 115 then selects a prediction method in which the cost function value is smaller from the intra prediction and the inter prediction); and 
merging the first elementary stream and the second elementary stream (fig. 32; paragraph 0418, The multiplexer 603 multiplexes the encoded base view image stream generated by the encoder 601 and the encoded non-base view image stream generated by the encoder 602 to generate an encoded multi-view image stream) and transmitting a merged stream (fig. 42) based on a request from a user (paragraph 0525,  transmits the data to another device according to an instruction from a user).
As per claim 6, arguments analogous to those applied for claim 1 are applicable for claim 6; in addition, Morigami discloses one or more processor; and memory for instructions for execution by the one or more processor (paragraphs 0503 and 0507).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


10.	Claims 3-4 and 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Morigami et al. (US 2015/0043637) in view of Eleftheriadis et al. (US 2013/0322553) hereinafter “Eleftheriadis”.
As per claim 3, Morigami discloses the method of claim 1 wherein the first elementary stream is generated by encoding the first area (Fig. 32; output of encoder 601); however, Morigami does not explicitly disclose wherein the first elementary stream is generated…using only P pictures.
In an analogous art, Eleftheriadis discloses wherein the first elementary stream is generated…using only P pictures (fig. 9; paragraph 0062, In most applications only P pictures will be used).
  Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify Morigami base layer inview of Eleftheriadis by using only P pictures as the use of B pictures increases the coding delay by the time it takes to capture and encode the reference pictures used for the B pictures (Eleftheriadis; paragraph 0062). 
As per claim 4, Morigami discloses wherein the first elementary stream is generated by encoding (Fig. 32; output of encoder 601) the first basic coding units (paragraph 0424, With the progressive image encoding (scalable coding), images are layered in multiple layers and encoded in units of the layers) using at least an intra mode (paragraph 0419 teaches that the image encoding device 100 (FIG. 7) can be applied to the encoder 601, which uses intra prediction mode in the encoding process as shown in fig. 7 and paragraph 0132).
As per claims 8-9, arguments analogous to those applied for claims 3-4 are applicable for claims 8-9.

11.	Claims 5 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Morigami et al. (US 2015/0043637) in view of Tu et al. (US 2010/0061447) hereinafter “Tu”.
As per claim 5, Morigami discloses the method of claim 1; however, Morigami does not explicitly disclose wherein the single mode is a skip mode.
In an analogous art, Tu discloses a second elementary stream is encoded in a skip mode (paragraphs 0032-0033, An enhancement layer encoder encodes the inter-layer residual video. By using efficient skip modes to represent common patterns of values in the inter-layer residual video, the enhancement layer encoder improves rate-distortion performance… The enhancement layer encoder can use macroblock skip modes. For example, although many video encoders have macroblock skip modes for inter-coded video content (according to which skipped macroblocks use predicted motion), in some embodiments an enhancement layer encoder uses a skip mode for intra-coded inter-layer residual video content).
  Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify Morigami non-base layer in view of Tu by using skip mode, so that the enhancement layer encoder improves rate-distortion performance (Tu; paragraph 0032).
As per claim 10, arguments analogous to those applied for claim 5 are applicable for claim 10.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482